                     Case 4:19-cv-01491 Document 7-1 Filed on 05/06/19 in TXSD Page 1 of 1

CQ!4;;!)1201;* Yckxgt!qh!vjg!Ugtxkeg!qh!Uwooqpu



                                                 WPKVGF!UVCVGU!FKUVTKEV!EQWTV
                                                                                  hqt!vjg
                                                                         Uqwvjgtp Fkuvtkev qh Vgzcu
                                                                     aaaaaaaaaa!Fkuvtkev!qh!aaaaaaaaaa
   Uvcvg Hcto Owvwcn Cwvqoqdkng Kpuwtcpeg Eqorcp{ cpf Uvcvg Hcto Eqwpv{ Owvwcn
                           Kpuwtcpeg Eqorcp{ qh Vgzcu                                              *
                                       Plaintiff                                                   *
                                           x/                                                      *   Ekxkn!Cevkqp!Pq/    5<2;.ex.125;2
Pqqtwffkp U/ Rwplycpk- O/F/= Rckp Cnngxkcvkqp ' Kpvgtxgpvkqpcn Pggfu- NNE p0m0c Rckp Cnngxkcvkqp
   ' Kpvgtxgpvkqpcn Pggfu- RNNE= Dctmgvcnk O/ Tqqrcpk= Cpkn D/ Tqqrcpk= cpf Uqjckn D/ Tqqrcpk
                                                                                                   *
                                      Defendant                                                    *

                                                          WAIVER OF THE SERVICE OF SUMMONS

Vq< Gdcf Mjcp
                 (Name of the plaintiff’s attorney or unrepresented plaintiff)

       K!jcxg!tgegkxgf!{qwt!tgswguv!vq!yckxg!ugtxkeg!qh!c!uwooqpu!kp!vjku!cevkqp!cnqpi!ykvj!c!eqr{!qh!vjg!eqornckpv-
vyq!eqrkgu!qh!vjku!yckxgt!hqto-!cpf!c!rtgrckf!ogcpu!qh!tgvwtpkpi!qpg!ukipgf!eqr{!qh!vjg!hqto!vq!{qw/

             K-!qt!vjg!gpvkv{!K!tgrtgugpv-!citgg!vq!ucxg!vjg!gzrgpug!qh!ugtxkpi!c!uwooqpu!cpf!eqornckpv!kp!vjku!ecug/

         K! wpfgtuvcpf! vjcv! K-! qt! vjg! gpvkv{! K! tgrtgugpv-! yknn! mggr! cnn! fghgpugu! qt! qdlgevkqpu! vq! vjg! ncyuwkv-! vjg! eqwtvu
lwtkufkevkqp-!cpf!vjg!xgpwg!qh!vjg!cevkqp-!dwv!vjcv!K!yckxg!cp{!qdlgevkqpu!vq!vjg!cdugpeg!qh!c!uwooqpu!qt!qh!ugtxkeg/

        K!cnuq!wpfgtuvcpf!vjcv!K-!qt!vjg!gpvkv{!K!tgrtgugpv-!owuv!hkng!cpf!ugtxg!cp!cpuygt!qt!c!oqvkqp!wpfgt!Twng!23!ykvjkp
71!fc{u!htqo                 160140312;            -!vjg!fcvg!yjgp!vjku!tgswguv!ycu!ugpv!)qt!;1!fc{u!kh!kv!ycu!ugpv!qwvukfg!vjg
Wpkvgf!Uvcvgu*/!!Kh!K!hckn!vq!fq!uq-!c!fghcwnv!lwfiogpv!yknn!dg!gpvgtgf!cickpuv!og!qt!vjg!gpvkv{!K!tgrtgugpv/

Fcvg<               160140312;
                                                                                                               Signature of the attorney or unrepresented party
   Dctmgvcnk O/ Tqqrcpk
                                                                                                                                 Gdcf Mjcp
         Printed name of party waiving service of summons                                                                     Printed name
                                                                                                                    2111 Nqwkukcpc Uvtggv- Uwkvg 7511
                                                                                                                         Jqwuvqp- Vgzcu 88113

                                                                                                                                    Address

                                                                                                                          gmjcpBrqnukpgnnk/eqo
                                                                                                                                E-mail address

                                                                                                                             )824* 485.2749
                                                                                                                              Telephone number

                                                        Duty to Avoid Unnecessary Expenses of Serving a Summons

          Twng!5!qh!vjg!Hgfgtcn!Twngu!qh!Ekxkn!Rtqegfwtg!tgswktgu!egtvckp!fghgpfcpvu!vq!eqqrgtcvg!kp!ucxkpi!wppgeguuct{!gzrgpugu!qh!ugtxkpi!c!uwooqpu
cpf!eqornckpv/!!C!fghgpfcpv!yjq!ku!nqecvgf!kp!vjg!Wpkvgf!Uvcvgu!cpf!yjq!hcknu!vq!tgvwtp!c!ukipgf!yckxgt!qh!ugtxkeg!tgswguvgf!d{!c!rnckpvkhh!nqecvgf!kp
vjg!Wpkvgf!Uvcvgu!yknn!dg!tgswktgf!vq!rc{!vjg!gzrgpugu!qh!ugtxkeg-!wpnguu!vjg!fghgpfcpv!ujqyu!iqqf!ecwug!hqt!vjg!hcknwtg/

          Iqqf!ecwug!fqgu!not kpenwfg!c!dgnkgh!vjcv!vjg!ncyuwkv!ku!itqwpfnguu-!qt!vjcv!kv!jcu!dggp!dtqwijv!kp!cp!kortqrgt!xgpwg-!qt!vjcv!vjg!eqwtv!jcu
pq!lwtkufkevkqp!qxgt!vjku!ocvvgt!qt!qxgt!vjg!fghgpfcpv!qt!vjg!fghgpfcpvu!rtqrgtv{/

        Kh!vjg!yckxgt!ku!ukipgf!cpf!tgvwtpgf-!{qw!ecp!uvknn!ocmg!vjgug!cpf!cnn!qvjgt!fghgpugu!cpf!qdlgevkqpu-!dwv!{qw!ecppqv!qdlgev!vq!vjg!cdugpeg!qh
c!uwooqpu!qt!qh!ugtxkeg/

           Kh!{qw!yckxg!ugtxkeg-!vjgp!{qw!owuv-!ykvjkp!vjg!vkog!urgekhkgf!qp!vjg!yckxgt!hqto-!ugtxg!cp!cpuygt!qt!c!oqvkqp!wpfgt!Twng!23!qp!vjg!rnckpvkhh
cpf!hkng!c!eqr{!ykvj!vjg!eqwtv/!!D{!ukipkpi!cpf!tgvwtpkpi!vjg!yckxgt!hqto-!{qw!ctg!cnnqygf!oqtg!vkog!vq!tgurqpf!vjcp!kh!c!uwooqpu!jcf!dggp!ugtxgf/
